Motion by respondent pursuant to section 66 of the Civil Practice Act, for the issuance of an order directing substituted service; an application for such order having been previously made to a Justice of the Supreme Court and refused. Motion denied, without prejudice to a renewed application to a Justice of the Supreme Court upon additional affidavit showing that recent attempts to serve the two officers of the petitioner corporation have proved unavailing, and without prejudice to a further application to this court under said section 66 in the event the said Justice should refuse to grant the order requested upon such renewed application. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.